 In the Matterof GLIDDENBumcKCORPORATIONandUNITED ArTo-MOBILEWORKERS OF AMERICA, LOCAL259, C. I.O.Case No. R-2473.-Decided May 31, 1941Jurisdiction:automobile selling industry.Investigation and Certification of Representatives:existence of questions: stipu-lated; elections necessary.Employees on pay roll immediately preceding the date of a strike whichwas still current at time of hearing, held eligible to vote in absence ofevidence that new employees hired since start of strike.Units Appropriate for Collective Bargaining:employees in stated categories ofemployment at two of the four garages of the Companyheldto constituteseparate appropriate units in view of the union's present extent of organiza-tion and absence of claim of any other organization for a broader unit.Putney, TwombleydiHall,byMr.,Lemuel SkidmoreandMr. LouisH. Hall, Jr.,of New York City, for the Company.Mr. Alexander E. Racolin,of New York City, for the U. A. W.Mary 31. Persinger,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn October 26, 1940, United Automobile Workers of America,Local 259, C. I. 0., herein called the U. A. W., filed with the RegionalDirector for the Second Region (New York City) a petition alleg-ing that a question affecting commerce had arisen concerning therepresentation of employees of Glidden Buick Corporation, NewYork City, herein called the Company, and requesting an investiga-tion and certification of representatives pursuant to Section 9 (c)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.On March 22, 1941, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of theAct and Article III, Section 3, of National Labor Relations BoardRules and Regulations-Series 2, as amended, ordered an investiga-tion and authorized the Regional Director to conduct it and to pro-vide for an appropriate hearing upon due notice.32 N. L. R. B., No 46.226 GLIDDEN BUICK CORPORATION227On March 28,1941,theRegional Director issued a notice ofhearing, copies of which were duly served upon the Company andthe U. A. W. - Pursuant to notice, a hearing was held on April 10,12, and 14, 1941, at New York City, before Christopher W. Hoey,the Trial Examiner duly designated by the Chief Trial Examiner.The Company and the U. A. W. appeared and were representedby counsel;both participated in the hearing.Full opportunity tobe heard, to examine and cross-examine witnesses and to introduceevidence bearing upon the issues was afforded all parties.Duringthe course of the hearing the Trial Examiner made several rulingson motions and objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings are hereby affirmed.On April 18,1941, the Company requested permission to argueorally before the Board and to submit a brief.On April 21, 1941, theBoard denied the Company's request for oral argument,but grantedto all parties leave to file briefs.Pursuant to such leave,the Com-pany, on April 30, 1941,filed a brief which the Board has considered.Upon the entire record in the case,the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYGlidden Buick Corporation is a New York corporation with officesand places of business in New York City. It is a dealer in newBuick automobiles,and in connection with its sales of new cars itsells used cars and services the public's cars.The Company is en-gaged also in preparing new and used cars for delivery and in sellinggasoline, oil, grease, and automobile accessories and parts.The Com-pany has four places of business,consistingof showrooms andgarages in New York City, where it conducts the afore-mentionedactivities.These places of business are located on 131st Street, 55thStreet, 56th Street, and 64th Street.The Company purchases new cars from 'the Buick Motor Divisionof General Motors Sales Corporation.Some of the cars are shippedto the Company in New York City from Flint, Michigan, whileothers are shipped to it from the Linden, New Jersey, plant ofBuick Motor Division.In 1940 the purchases of the Company, consisting of new cars,used cars, parts,accessories, gas, oil; grease,and supplies,amountedto $6,333,820.57; $3,748,260.81 worth of these purchases were shippedpany's total sales for 1940 amounted to $7,678,703.04, and $1,210,073.35of this amount represents sales made to purchasers with out-of-Stateaddresses.448692-42-vol 32--16 228DECISIONSOF NATIONALLABOR RELATIONS BOARD11.THE ORGANIZATION INVOLVEDUnited Automobile Workers of America, Local 259, C. I. O., is alabor organization, affiliated with the Congress of Industrial Organ-izations, admitting to membership employees of the Company.III.THE QUESTIONS CONCERNING REPRESENTATIONAt the hearing all parties stipulated and-we find that on October9, 1940, the IT. A. W. informed the Company that it represented amajority of the Company's employees at its 131st Street garage,and asked the Company to bargain with it. The Company repliedthat it was unable to agree either that the U. A. W. represented amajority of its employees, or that the employees at the 131st Streetgarage constituted an appropriate bargaining unit.'Also, it wasstipulated by the parties and we find that on April 1, 1941, a strikewas called by the U. A. W. at the Company's 131st Street and 55thStreet places of business, and that, at the time of the hearing, thestrike was stilt in progress and all four of the Company'sgarageswere being picketed.It appears from a statement made by the Trial Examiner at thehearing that the U. A. W. represents a substantial number of theCompany's employees in each of the units hereinafter found to beappropriate'We find that questions have arisen concerning the representationof employees of the Company.IV.THE EFFECTOF THE QUESTIONS CONCERNINGREPRESENTATION UPON COMMERCEWe find that the questions concerning representation which havearisen, occurring in connection with the operations of the Company.described in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.' At the hearing the U. A.W. moved to amend its petition to include an allegation thatitalso represents a majority of the Company's employeesat its 55thStreet garage, andthat the employees at that garage constitute a separate appropriate bargaining unit.Themotion was granted by the Trial Examinerover the objection of the Company.The rulingof the Trial Examineris hereby affirmed.2 The Trial Examiner stated thatthe U. A. W. submittedfor his examination 40 mem-bership application cards bearing apparently genuine,signatures of persons whose namesappear on a 131st Street pay roll ofthe Companyfor March 31, 1941 ; and that the cardswere dated as follows:1 in July 1940,4 in September 1940, 2 in October 1940, 1 InFebruary1941, 30 in March 1941, and 1 in April 1941. Thereare 88 employees in thealleged appropriateunit at 131st Street.The Trial Examinerstated that the U. A. W. submittedto him six membership applica-tion cards,alldated in March 1941,and all bearing apparently genuine signatures ofpersons whose names appear on the Company's 55th Street pay roll for March 31, 1941.There are 10 employees in the alleged appropriate unit at 55th Street. GLIDDEN BUICK- CORPORATIONV. THE APPROPRIATE UNITS229The U. A. W. contends that the 131st Street and the 55th Streetgarages of the Company, respectively, constitute separate appropriateunits for the purposes of collective bargaining.The Company claimsthat its four places of business together constitute a single approprial eunit.In support of its claim the Company introduced evidence toshow that there is no great distinction in pay, type of work, orhours of employment among its garages and that the work in allfour is rather closely integrated.While under other circumstances,one unit composed of the employees at all.four places of businessmight well be appropriate for the purposes of collective bargaining,the extent to which union organization has proceeded among theemployees precludes such a finding, since to make such a findingwould be to deny to the employees at the 131st and 55th Street.garages of the Company the right to bargain collectively merelybecause a union, in: so far as the record shows, has not as yet securedauthorizations from employees at other locations of the Companyauthorizing it to act as their representative.Although one unit composed of the employees of the 55th and131st Street garages might reasonably be considered appropriatefor the purposes of collective bargaining, no labor organization hasmade any contention therefor.Under the circumstances, we see noreason for not finding appropriate units which coincide with theclaim of the U. A. W.131st StreetThe U. A. W. contends that the unit at 131st Street should com-prise the following : all lubricators, polishers, washers, porters, shopclerks,metalmen, drivers, including those who work at thewarehouse, all mechanics, the trimmers, the brake mechanic, elec-iricians,'including the electric tune-up man and a radio man, lessonman, floor man, freight elevator operator, car shifter, and tool-roomclerk, but excluding the service salesmen, fireman and maintenanceman, the information clerk,3 the service manager, all office help inthe service department, the cashier, clerks in the service record office,salesmen, corporate officers, clerical employees, appraiser, new andused car and service testers, employees in the parts department andtheir foreman. and painters and their foreman.The Company doesnot object to this unit except to contend that the unit at 131st Streetshould include, in addition to those employees claimed by the U. A. W.,the painters, excluding their foreman, the testers, the service sales-Also described as "the desk clot k in the service department" 230DECISIONSOF NATIONALLABOR RELATIONS BOARDmen, the partsmen, excluding their foreman, and the informationclerk.We shall consider the groups about whom there is disputeseriatim.Painters.The U. A. W. wishes to exclude the painters from theunit because they have not sought representation through the U. A. W.and because they do no mechanical work. The Company contendsthat although painters have no mechanical skill, neither have thepolishers, washers, porters, shop clerks, and others whom the U. A. W.desires to include in the unit.Painters are paid on piece-workbasis, as are the mechanics, lubricators, and others.The painters arenot physically separated in their work from the rest of the employees.The painters are eligible for membership in the U. A. W., and aU. A. W. representative admitted at the hearing that he knew of noinstance where painters had been excluded from the unit in bargainingcontracts which the U. A. W. has with other automobile dealers inNew York City.We shall include the painters in the unit, excluding,of course, their foreman.Testers.The U. A. W. wishes to exclude testers from the unit,claiming that they have supervisory powers over the mechanics andbecause "they didn't ask us to negotiate for them."Testers inspectthe work of the mechanics, and direct their work to a limited extent.There are also minor operations on the cars for which testers aloneare responsible and which they alone perform.Testers are salaried,as are car washers, porters, and tool-room and shop clerks, all ofwhom the U. A. W. desires to include in the unit.While the testersare not members of the U. A. W., they appear to be eligible formembership therein.Despite their minor supervisory duties theU. A. W. has bargained for testers and included them in its contractswith other automobile dealers.We shall include the testers in theappropriate unit.Parts men.The U. A. W. claims that parts men should be excludedfrom the unit because their work requires a greater knowledge ofBuick parts than the average employee has and because they workinside a cage to which other employees are denied admittance. Itappears, however, that the tool-room clerk, whom the U. A. W.desires to include in the unit, also works in a cage.Parts men appearto be eligible for membership in the U. A. W., although none ofthem has joined it.The U. A. W. has bargained for them in othergarages in New York City.We shall also include the parts men inthe unit, excluding, of course, their foreman.Service salesmen.The U. A. W. desires to exclude service sales-men from the unit because they have contact with the public andbecause they are highly skilled and experienced mechanics.Servicesalesmen go over prospective repair work with customers.They also GLIDDEN BUICK CORPORATION231sell accesssories, for which they receive a commission in addition totheir salaries.Hence, it appears that, their duties are similar tothose of other salesmen, whom the parties have agreed to exclude.We shall exclude the service salesmen from the appropriate unit.The information clerk.The U. A. W. contends that the informa-tion clerk is a clerical employee who does no mechanical work andshould therefore be excluded from the unit.The information clerkworks at a desk in the basement of the garage, keeping records ofthe location of cars brought in for repairs and assigning servicesalesmen to customers.While it is true, as the Company contends,that the information clerk is in close physical proximity to themechanical activities being carried on by the Company, we agreewith the U. A. W. that his work is essentially clerical in nature.Since the parties have agreed to exclude other clerical employees, weshall also exclude the information clerk from the unit.We find that all lubricators, polishers, washers, porters, shopclerks,metal men, drivers, including those who work at the ware-house, all mechanics, the trimmers, the brake mechanic, electricians,including the electric tune-up man and a radio man, lesson man, floorman, freight elevator operator, car shifter, tool-room clerk, thepainters, new and used car and service testers, and the parts men,employed by the Company at its 131st Street place of business,excluding the painters' foreman, the parts foreman, the service sales-men, the fireman and maintenance man, the information clerk, theservice manager, all office help in the service department, the cashier,clerks in the service record office, salesmen, corporate officers, clericalemployees, and the appraiser, constitute a unit appropriate for thepurposes of collective bargaining and that said unit will insure toemployees of the Company the full benefit of their right to self-organization and to collective bargaining and otherwise effectuate thepolicies ofthe Act.55th StreetThe U. A. W. claims that all porters, the car washer, car deliveryman, freight elevator operator, lesson man, and door man employedat the 55th Street place of business of,the company, excluding alloffice employees, all corporate officers, all salesmen, the night clean-ing woman, the foreman, the fireman, the appraisers, and the nightwatchman, constitute a unit appropriate for the purposes of col-lective bargaining.The Company does not object to such a unit.So far as appears, no mechanics are employed at the 55th Streetgarage.We find that all porters, the car washer, car delivery man,freight elevator operator, lesson man, and door man, employed bythe Company at its .55th Street place of business, excluding all 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDoffice employees, all corporate officers, all salesmen, the night clean-ing woman, the foreman, the fireman, the appraisers, and the nightwatchman, constitute a unit appropriate for the purposes of col-lective bargaining and that said unit will insure to employees of theCompany the full benefit of their right to self-organization and tocollective bargaining and otherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the questions concerning representation which havearisen can best be resolved by elections by secret ballot. TheU. A. W. contends that eligibility to participate therein should bedetermined as of March 31, 1941, that being the last pay-roll datepreceding the strike by the U. A. W. on April 1, 1941. The Com-pany desires that its current pay roll be used to determine elegibilityto vote.As stated above, the strike was still current at the time ofthe hearing.The record does not indicate that any new employeeshave been hired since March 31.We shall direct that all employeesin the respective appropriate units who were employed by the Com-pany during the pay-roll period ending March 31, 1941, subject tosuch limitations and additions as are set forth in our Direction ofElections, shall be eligible to vote.CONCLUSIONS OF LAW1.Questions affecting commerce have arisen concerning the repre-sentation,of employees of Glidden Buick Corporation, New YorkCity, at its 131st Street and 55th Street places of business, respec-tively,within the meaning of Section 9 (c) and Section 2 (6) and(7) of the Act.2.All lubricators, polishers, washers, porters, shop clerks, metalmen, drivers, including those who work at the warehouse, all mechan-ics, the trimmers, the brake mechanic, electricians, including the electrictune-up man and a radio man, lesson man, floor man, freight eleva-tor operator, car shifter, tool-room clerk, the painters, new and usedcar and service testers, and the parts men, employed by the Com-pany at its 131st Street place of business, excluding the painters'foreman, the parts foreman, the service salesmen, the fireman andmaintenance man, the information clerk, the service manager, allofficehelp in the service department, the cashier, clerks in the servicerecord office, salesmen, corporate officers, clerical employees, andthe appraiser, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.3:All porters, the car washer, car delivery man, freight elevatoroperator,lessonman,and door man, employed by the Company at GLIDDEN BUICK CORPORATION233its 55th Street place of business, excluding all office employees, allcorporate officers, all salesmen, the night cleaning woman, the fore-man, the fireman, the appraisers, and the night watchman, constitute aunit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, itisherebyDIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for the purposes of collective bar-gaining with Glidden Buick Corporation, New York City, separateelections by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction, underthe -direction and supervision of the Regional Director for the Sec-ond Region, acting in this matter as agent for the National LaborRelations Board and subject to Article III, Section 9, of said Rulesand Regulations :(1)Among all lubricators, polishers, washers, porters, shop clerks,metal men, drivers, including those who work at the warehouse,allmechanics, the trimmers, the brake mechanic, electricians, includ-ing the electric tune-up man and a radio man, lesson man, floor man,freight elevator operator, car shifter, tool-room clerk, the painters,new and used car and service testers, and the parts men, employed byGlidden Buick Corporation at its 131st Street place of business,who were employed by the Company during the pay-roll periodendingMarch 31, 1941, including employees who did not workduring such pay-roll period because they were ill or on vacationor in the active military service or training of the United States, ortemporarily laid off, but excluding the painters' foreman, the partsforeman, the service salesmen, the fireman and maintenance man,the information clerk, the service manager, all office help in theservice department, the cashier, clerks in the service record office,salesmen, corporate officers, clerical employees, the appraiser, andthose who have since quit or been discharged for cause, to deter-mine whether or not they desire to be represented by United Auto-mobileWorkers of America, Local 259, C. I. 0., for the purposes ofcollective bargaining;(2)Among all porters, the car washer, car delivery man, freightelevator operator, lesson man, and door man, employed by GliddenBuick Corporation at its 55th Street place of business, who were 234DECISIONSOF NATIONALLABOR RELATIONS BOARDemployed by the Company during the pay-roll period ending March31, 1941, including employees who did not work during such pay-roll period because they were ill or on vacation or in the activemilitary service or training of the.United States,or temporarily laidoff, but excluding all office employees,all corporate officers, all sales-men, the night cleaning woman,the foreman,the fireman, theappraisers,the night watchman, and those who have since quit orbeen discharged for cause,to determine whether or not they desireto be represented by,United Automobile Workers of America, Local259, C. I.0., for the purposes of collective bargaining.